Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered October 20, 1999, convicting him of assault in the first degree (two counts), assault in the second degree, kidnapping in the second degree, unlawful imprisonment in the second degree, rape in the third degree (seven counts), sexual misconduct (seven counts), sexual abuse in the third degree (seven counts), criminal possession of a weapon in the fourth degree, menacing in the second degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of kidnapping in the second degree and unlawful imprisonment in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt on the charges of kidnapping in the second degree and unlawful imprisonment in the second degree was not against the weight of the evidence (see CPL 470.15 [5]). Feuerstein, J.P., Smith, Goldstein and Luciano, JJ., concur.